



Exhibit 10.18







AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT




THIS AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT, dated as of December 29,
2015 (this “Amendment”) among OZ MANAGEMENT LP, a Delaware limited partnership
(the “Borrower”), OZ ADVISORS LP, a Delaware limited partnership, OZ ADVISORS II
LP, a Delaware limited partnership, and OCH-ZIFF FINANCE CO. LLC, a Delaware
limited liability company (collectively, the “Guarantors”), the Lenders party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent. Each capitalized
term used herein and not defined herein shall have the meaning ascribed thereto
in the Credit Agreement referred to below.


WITNESSETH
WHEREAS, the Borrower, the Guarantors, the Lenders, the Administrative Agent and
certain other Persons are parties to that certain Credit Agreement, dated as of
November 20, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”);
WHEREAS, the Borrower has requested that the Requisite Lenders agree to amend
the Credit Agreement to provide for certain amendments described herein.
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.Amendments to the Credit Agreement. Subject to the satisfaction of the
condition precedent set forth in Section 2 below, the Credit Agreement shall be
and hereby is amended as of the Amendment Effective Date as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions to Section 1.01 of the Credit Agreement in proper
alphabetical order:
“Non-QRRS” means any OZ Subsidiary that is not (i) a Qualifying Risk Retention
Subsidiary, (ii) a Subsidiary of any Qualifying Risk Retention Subsidiary, or
(iii) an Owned Entity of any Qualifying Risk Retention Subsidiary.


“Owned Entity” of a Qualifying Risk Retention Subsidiary means a Person of which
any shares of the Voting Stock of such Person are beneficially owned, directly
or indirectly through one or more intermediaries, by such Qualifying Risk
Retention Subsidiary.


“Qualifying Risk Retention Subsidiary” means an OZ Subsidiary (other than a
Credit Party) that (i) manages or has been established to manage one or more
collateralized loan obligation funds or similar investment entities or
securitizations (each of which constitutes an OZ Fund) (each such OZ Fund, an
“OZ CLO”) or (ii) that is an Affiliate of a Person described in clause (i) that,
in either case, purchases or otherwise acquires and/or retains securities,
obligations or other interests in such OZ CLO for the purpose of, among other
things, satisfying (including on a prospective basis) any applicable risk
retention laws, rules, regulations, guidelines, technical standards or guidance
of any Governmental Authority or supranational union, authority, commission,
board, bureau, court, agency

-1-

--------------------------------------------------------------------------------



or instrumentality or any Person acting under the authority of any of the
foregoing (including, without limitation, (x) European Union directives or
regulations on risk retention requirements and any related enabling or secondary
legislation, regulation, technical standards or official guidance adopted or
published by the European Union and/or its Member States and (y) U.S. federal
agency rules implementing Section 941 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act) applicable to such OZ Subsidiary, such OZ CLO or any
investor or prospective investor in such OZ CLO (such securities, obligations or
other interests being “Risk Retention Interests,” and such laws, rules,
regulations, guidelines, technical standards or guidance, being “Applicable Risk
Retention Rules”); provided, however, that the sole lines of business conducted
by such OZ Subsidiary shall be (I) managing one or more OZ CLOs and/or
purchasing, acquiring or retaining Risk Retention Interests in such OZ CLOs, and
(II) any other businesses that have been entered into substantially related or
ancillary to the businesses set forth in clause (I) above, including, but not
limited to, engaging third party advisors, marketing to and obtaining investors
and prospective investors, and engaging in joint ventures with other investors.


“Risk Retention Interests” as defined in the definition of “Qualifying Risk
Retention Subsidiary”.
(b)    The definition of “Asset Sale” in Section 1.01 of the Credit Agreement is
hereby amended by adding the following provision at the end of clause (iv) of
such definition, following the last comma therein:
“provided, further, that any such transactions between or among any Qualifying
Risk Retention Subsidiary (or any of its OZ Subsidiaries or Owned Entities other
than an OZ Fund) and any Credit Party or any Non-QRRS shall not be made on terms
that are substantially less favorable to such Credit Party or such Non-QRRS, as
the case may be, than those that might be obtained in a comparable arms-length
transaction at the time from a Person who is not an Affiliate of such Credit
Party or Non-QRRS,”
(c)    The definition of “Combined Economic Income” in Section 1.01 of the
Credit Agreement is hereby amended by:
(i)    deleting the period from the end of such definition,
(ii)    adding the parenthetical “(excluding the interest expenses of Qualifying
Risk Retention Subsidiaries)” to end of clause (iv), before the comma at the end
of such clause, and
(iii)    adding the following provision to the end of clause (v), following
“charge for such period”:
“; provided that Combined Economic Income shall exclude any income of any
Qualifying Risk Retention Subsidiary or any of its Subsidiaries or Owned
Entities except to the extent that cash is distributed by such Qualifying Risk
Retention Subsidiary or any of its Subsidiaries or Owned Entities to a Credit
Party or a Non-QRRS.”
(d)    Section 6.01 of the Credit Agreement is hereby amended by:

-2-



--------------------------------------------------------------------------------



(i)    deleting the word “and” at the end of clause (v) thereto, (ii) relabeling
clause (w) thereto as clause (x) and replacing the reference to clause “(v)”
therein with a reference to clause “(w)”, and (iii) adding a new clause (w)
thereto as follows:
“(w) (i) Indebtedness of Qualifying Risk Retention Subsidiaries incurred to
finance the purchase or holding of Risk Retention Interests (including, without
limitation, any guarantees made by any Qualifying Risk Retention Subsidiary) in
an aggregate amount not to exceed $200 million at any time outstanding, and (ii)
to the extent constituting Indebtedness, the pledge of any Equity Interests in
any Qualifying Risk Retention Subsidiary to secure Indebtedness permitted under
clause (w)(i); and”
(e)    Section 6.02 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (x) thereto, (ii) relabeling clause (y)
thereto as clause (z), and (iii) adding a new clause (y) thereto as follows:
“(y) Liens on (i) any assets or rights of any Qualifying Risk Retention
Subsidiary and (ii) any Equity Interests of any Qualifying Risk Retention
Subsidiary, in each case securing Indebtedness permitted under Section 6.01(w);
and”.
(f)    Section 6.03 of the Credit Agreement is hereby amended by replacing the
reference to “6.05(k)” at the end of clause (j) thereto to the reference to
“6.05(l)”.
(g)    Section 6.04 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (xvi) thereto, and (ii) adding the following
phrase at the end of clause (xvii) thereto:
“and (xviii) that arise under documents or agreements in respect of Indebtedness
permitted under Section 6.01(w), or any amendments, restatements, supplements,
renewals, extensions, replacements, refundings or refinancings of the foregoing,
and, (A) in the case of Section 6.01(w)(i), to the extent that such
restrictions, prohibitions and conditions do not apply to any Credit Parties or
any OZ Subsidiaries of a Credit Party other than Qualifying Risk Retention
Subsidiaries, and Subsidiaries and Owned Entities thereof and (B) in the case of
Section 6.01(w)(ii), of the type set forth in clause (d) above to the extent
such restrictions, prohibitions and conditions relate only to the asset or
assets subject to the Lien permitted under clause (ii) of Section 6.02(y).”
(h)    Section 6.05 of the Credit Agreement is hereby amended by:
(i)    inserting the provision “except for any Qualified Risk Retention
Subsidiary or any OZ Subsidiary or Owned Entity thereof other than an OZ Fund”
immediately after the words “(including the Issuer or any Subsidiary of the
Issuer)” in clause (c) thereto,
(ii)    inserting the following provision after the semi-colon at the end of
clause (d) thereto:

-3-



--------------------------------------------------------------------------------



“provided, further, that any Qualifying Risk Retention Subsidiary (or any OZ
Subsidiary or Owned Entity thereof other than an OZ Fund) shall not be merged or
consolidated with or into any Non-QRRS;”
(iii)    deleting the word “and” at the end of clause (j) thereto,
(iv)    relabeling clause (k) thereto as clause (l), and
(v)    adding a new clause (k) thereto as follows:
“(k) any Qualifying Risk Retention Subsidiary may convey, sell, lease or
license, exchange, transfer or otherwise dispose of any of its assets to the
extent constituting realization of Liens permitted under Section 6.02(y);
provided, that any such transactions from such Qualifying Risk Retention
Subsidiary to any Credit Party or any Non-QRRS shall not be made on terms that
are substantially less favorable to such Credit Party or such Non-QRRS, as the
case may be, than those that might be obtained in a comparable arms-length
transaction at the time from a Person who is not an Affiliate of such Credit
Party or Non-QRRS; and”.
(i)    Section 6.06 of the Credit Agreement is hereby amended by:
(i)    deleting the word “and” at the end of clause (k) thereto,
(ii)    relabeling clause (l) thereto as clause (m), and
(iii)    adding a new clause (l) thereto as follows:
“(l) any transaction between any Qualifying Risk Retention Subsidiary and any OZ
CLO (as defined in the definition of Qualifying Risk Retention Subsidiary) in
the ordinary course of business; and”.
2.    Effectiveness. This Amendment shall become effective as of the date hereof
(the “Amendment Effective Date”) upon the Administrative Agent’s receipt of
counterpart signature pages of this Amendment executed by each Credit Party and
the Requisite Lenders.
3.    Representations and Warranties. Each Credit Party party hereto represents
and warrants to each Lender as of the date hereof that the following statements
are true and correct in all material respects:
(a)    Each Credit Party has all requisite power and authority to enter into
this Amendment and to carry out the transactions contemplated by, and perform
its obligations under, this Amendment, the Credit Agreement (as modified by this
Amendment) and the other Credit Documents to which it is a party.
(b)    The execution and delivery by each Credit Party of this Amendment, and
the performance by each Credit Party of its obligations under this Amendment,
the Credit Agreement (as modified by this Amendment) and the other Credit
Documents, have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.
(c)    The execution and delivery by each Credit Party of this Amendment, the
performance by each Credit Party of its obligations under this Amendment, under
the Credit Agreement (as

-4-



--------------------------------------------------------------------------------



modified by this Amendment) and under the other Credit Documents to which they
are parties and the consummation of the transactions contemplated by this
Amendment, the Credit Agreement (as modified by this Amendment) and the other
Credit Documents do not and will not (i) violate (a) any provision of any law or
any governmental rule or regulation applicable to such Credit Party or any OZ
Subsidiary, (b) any of the Organizational Documents of such Credit Party or of
any OZ Subsidiary, or (c) any order, judgment or decree of any court or other
agency of government binding such Credit Party or any OZ Subsidiary, in the case
of clauses (a), (b) and (c), except to the extent such violation would not
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any material Contractual Obligation of such Credit Party except to
the extent such conflict, breach or default would not reasonably be expected to
have a Material Adverse Effect; (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of such Credit Party
that would not be permitted hereunder; or (iv) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any material Contractual Obligation of any Credit Party or any of their
respective OZ Subsidiaries, except for such approvals or consents which have
been duly obtained, taken, given or made and are in full force and effect and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect.
(d)    This Amendment has been duly executed and delivered by each of the Credit
Parties that is a party hereto, and the Credit Agreement as amended by this
Amendment is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability (whether enforcement is sought
by proceedings in equity or at law).
(e)    As of the date hereof, the representations and warranties contained in
the Credit Agreement and in the other Credit Documents are true and correct in
all material respects (or, in the case of any representation or warranty that is
qualified by materiality, in all respects) on and as of the date hereof to the
same extent as though made on and as of the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified by materiality, in all respects) on and as of such earlier date.
(f)    As of the date hereof, no event has occurred and is continuing or would
result from the consummation of this Amendment that would constitute an Event of
Default or a Default.
4.    Reference to and Effect on the Credit Agreement.
(a)    On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as modified by
Section 1 above.
(b)    Except as specifically waived or modified above, the Credit Agreement and
all other Credit Documents shall remain in full force and effect, and are hereby
ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any of the Credit Documents.

-5-



--------------------------------------------------------------------------------



5.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.
7.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
8.    Amendment Constitutes Credit Document. This Amendment shall constitute a
“Credit Document” for purposes of the Credit Agreement and the other Credit
Documents.
9.    Acknowledgment and Reaffirmation of Guaranty.
(a)    Acknowledgment. Each Guarantor hereby (i) acknowledges receipt of a copy
this Amendment and (ii) consents to the amendment of the Credit Agreement
effected hereby. Each Guarantor acknowledges and agrees that any of the Credit
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the Amendment.
(b)    Reaffirmation of Guaranties. Without limiting or qualifying the
foregoing, each of the Guarantors hereby ratifies, confirms and reaffirms its
obligations and agreements under Article 7 of the Credit Agreement.
[The remainder of this page is intentionally blank]

-6-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.




OZ MANAGEMENT LP
By: Och-Ziff Holding Corporation,
its general partner
By:
/s/ Joel M. Frank            
Name:    Joel M. Frank
Title:    Chief Financial Officer

OZ ADVISORS LP
By: Och-Ziff Holding Corporation,
its general partner
By:
/s/ Joel M. Frank            
Name:    Joel M. Frank
Title:    Chief Financial Officer

OZ ADVISORS II LP
By: Och-Ziff Holding LLC,
its general partner
By:
/s/ Joel M. Frank            
Name:    Joel M. Frank
Title:    Chief Financial Officer

OCH-ZIFF FINANCE CO. LLC

By:
/s/ Joel M. Frank            
Name:    Joel M. Frank
Title:    Treasurer






[Signature Page to the First Amendment]







--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender


By:     /s/ Matthew Griffith        
    Name:    Matthew Griffith
    Title:    Executive Director


GOLDMAN SACHS BANK USA
as a Lender


By:     /s/ Michelle Latzoni        
    Name:    Michelle Latzoni
    Title:    Authorized Signatory


CITIBANK N.A.
as a Lender


By:     /s/ Erik Andersen        
    Name:    Erik Andersen
    Title:    Vice President


MORGAN STANLEY SENIOR
FUNDING, INC.
as a Lender


By:     /s/ Harry Comninellis        
    Name:    Harry Comninellis
    Title:    Vice President


STATE STREET BANK AND TRUST
COMPANY
as a Lender


By:     /s/ Andrei Bourdine        
    Name:    Andrei Bourdine
    Title:    Vice President

Signature Page – Amendment No. 1 to Credit and Guaranty Agreement







--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
as a Lender


By:     /s/ Russell L. Guter        
    Name:    Russell L. Guter
    Title:    Senior Vice President


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as a Lender


By:     /s/ Doreen Barr        
    Name:    Doreen Barr
    Title:    Authorized Signatory


By:     /s/ Michael Moreno        
    Name:    Michael Moreno
    Title:    Authorized Signatory







Signature Page – Amendment No. 1 to Credit and Guaranty Agreement





